Citation Nr: 1427820	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-27 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to June 1980. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO).  In pertinent part of that rating decision, the RO awarded service connection for sinusitis and assigned a noncompensable evaluation, effective from December 15, 2008. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing from the RO.  A copy of the hearing transcript has been associated with the claims folder.  At the hearing, the Veteran submitted additional evidence in support of her claim accompanied by a waiver of original consideration. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file has been considered in conjunction with this decision.

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, her sinusitis disability has been  manifested by at least three, but less than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting; there is no evidence of incapacitating episodes of sinusitis requiring bed rest, treatment by a physician, prolonged antibiotic treatment, or radical surgery. 



CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, and no higher, for sinusitis have been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6514 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for sinusitis.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with VA examinations dated in February 2009 and October 2013.  In the medical reports, the examiners recorded the Veteran's reported medical history, identified the nature and evaluated the severity of the Veteran's disability. The examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. Increased Initial Rating 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14. However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (concerning staged ratings in increased rating claims).

 A noncompensable evaluation is assigned to the Veteran's service-connected sinusitis, effective since December 15, 2008, under Diagnostic Codes 6514.  The Veteran is seeking a higher initial evaluation. 

Under Diagnostic Code 6514, a noncompensable rating is for sinusitis which is detected by x-ray only.  A 10 percent rating is assigned when a veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (including Diagnostic Code 6514).

Based on a review of the record, the Board finds that the Veteran's sinusitis disability more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 6514, and any doubt on this issue is resolved in her favor.  See 38 C.F.R. § 4.3.  In this regard, during the April 2014 Board hearing, the Veteran testified that her sinus disability is manifested by constant congestion and nasal drainage that requires daily over-the-counter medication.  In addition, she testified that she experiences three to four flare-up episodes a year of sinusitis manifested by sinus pressure, headaches, and nasal drainage.  These flare-ups in sinusitis episodes occur with the changes in the seasons.  The Veteran's treating physician occasionally prescribes her antibiotics during these sinusitis flare-up episodes.  The Veteran denied that her sinus disability resulted in incapacitating episodes or caused her to miss work during flare-up episodes of sinusitis.  See April 2014 Board hearing transcript, pages 3 to 9.  

Moreover, a review of the Veteran's treatment records from Martin Army Community Hospital (MACH) supports her testimony, by reflecting treatment for sinus infections and upper respiratory infections approximately three times a year since 2006.  These records show that the Veteran usually presented with complaints of sinusitis flare-ups in the fall, winter, and spring months.  Her sinus problems were primarily manifested by increased nasal discharge and sinus pain, and sometimes she complained of associated headaches and irritated eyes.  She was treated with a daily medication as well as prescribed antihistamines or antibiotics during flare-up episodes.  The MACH treatment records are negative for incapacitating episodes requiring bed rest and treatment by a physician or six non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  See MACH treatment records dated between 2006 and 2013.  

The report of a February 2009 VA examination report reflects that the Veteran complained of constant nasal congestion, and she reported that her symptoms were worse upon waking in the morning and manifested by sinus pressure and headaches.  She further reported that she suffered from recurrent non-incapacitating episodes of sinus infections that required antibiotic treatment three to four times a year.   Clinical evaluation revealed objective findings of crusting nasal passage with mild secretion, some bogginess of her turbinate, mucosal thickening, and sinus tenderness.  She was diagnosed with chronic sinusitis as secondary to her history of sinus histocytosis that first manifested in service.  

The report of an October 2013 VA examination shows that the Veteran had less than 50 percent nasal obstruction and there were no objective findings of nasal polyps.  The VA examiner noted that the findings from a September 2008 CT sinus scan were normal and the August 2013 x-ray film revealed clear sinuses. 

Collectively, the competent lay and medical evidence of record demonstrates that the Veteran's sinus disability manifested by constant nasal congestions and appropriately three to four non-incapacitating episodes a year involving symptoms of headaches, pain, and purulent discharge or crusting.  While the 2009 VA examination report does not reflect objective findings of headaches, and the 2013 VA examination failed to reflect any objective findings of sinusitis, the Board cannot ignore the lay and medical evidence that demonstrates she experiences approximately three to four non-incapacitating episodes of sinusitis a year.  The Board finds the Veteran's lay testimony to be credible, and her statements are supported by a review of her MACH treatment records.  This evidence supports a finding that her sinusitis disability more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 6514.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.21 (providing that with regard to the application of the rating criteria, it is not expected that all cases will show all the findings specified).

 The criteria for a rating in excess of 10 percent have not been met at any point during the pendency of this claim, as there is no evidence of incapacitating episodes as defined in the Rating Formula, no evidence of more than six non-incapacitating episodes per year as defined in the Rating Formula, and no evidence of surgeries for the Veteran's sinus problems.  See 38 C.F.R. § 4.97, Diagnostic Code 6514.

The Board has considered the potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

A comparison between the level of severity and symptomatology of the Veteran's sinus disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The symptoms of her sinusitis include sinus pain, headaches, and purulent discharge.  Her sinusitis is addressed via the number of non-incapacitating episodes of sinusitis flare-ups she experiences during a year.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board also notes that this case does not raise a claim of entitlement to a TDIU. Rather, during the April 2014 Board hearing, the Veteran testified that she has been employed throughout the entire period under appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).

To summarize, entitlement to a 10 percent rating for sinusitis disability is granted.  See 38 C.F.R. § 4.97, Diagnostic Code 6514.  The preponderance of the evidence weighs against assignment of a rating greater than 10 percent during the pendency of this claim. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for sinusitis is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for sinusitis is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


